IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                              NO. WR-83,861-01


                             EX PARTE ALAN QUAN TONG, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 12-08-08611-CR(1) IN THE 410TH DISTRICT COURT
                           FROM MONTGOMERY COUNTY


         Per curiam.

                                                 OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pled guilty, under a plea

agreement, to possessing lysergic acid diethylamide (“LSD”) and was sentenced to 180 days in the

State Jail.

         Applicant contends that his plea was involuntary because, after he pled guilty, the evidence

was tested and found not to contain any unlawful substance.1 Although Applicant has discharged


        1
          According to lab testing, the substance Applicant possessed was 4-iodo-2, 5-dimethoxy -N-[(2-methoxyphenyl)
methyl]-benzeneethanamine (“251-NBOMe”). This substance was made unlawful to possess in this State as of September
1, 2015. T EX . H EALTH AN D S AFETY C O D E § 481.1021. Applicant’s arrest and prosecution was in 2012.
                                                                                                    2

his sentence, he alleges he is suffering continuing consequences as a result of this conviction. Those

continuing consequences are sufficient to allow this Court to address his claims. Ex parte

Harrington, 310 S.W.3d 452, 456-57 (Tex. Crim. App. 2010).

       The parties have entered agreed findings of fact and conclusions of law, and the trial court

has determined that Applicant’s decision to plead guilty was not knowing and voluntary. Applicant

is entitled to relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014).

       Relief is granted. The judgment in Cause No. 12-08-08611-CR in the 410th District Court

of Montgomery County is set aside, and Applicant is remanded to the custody of the Sheriff of

Montgomery County to answer the charges as set out in the information. The trial court shall issue

any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 28, 2015
Do not publish